DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissenrieder et al in view of and Bruder et al.  The reference to Weissenrieder et al teaches structure as claimed including a modularized fast assembly lift desk, comprising a desktop platform (1), a transverse beam .
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissenrieder et al in view of Bruder et al as applied to the claims above, and further in view of Weifeng et al (‘540).  The reference to Weissenrieder et al in view of Bruder et al teaches structure as claimed as discussed above a snap hook that moves horizontally, the only difference being that the hook does not vertically extend into the groove.  However, the reference to Weifeng teaches the use of providing a hook to vertically extend into a groove to provide an engagement to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Weissenrieder et al in view of Bruder et al to include the hook to vertically extend into the groove, as taught by Weifeng since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Conclusion
The references cited teach structure similar to applicant’s including surfaces separable from the supporting units and locking structures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/JOSE V CHEN/          Primary Examiner, Art Unit 3637